Exhibit 10.2

QUEST SOFTWARE, INC.

RESTRICTED STOCK UNIT GRANT NOTICE

(1999 STOCK INCENTIVE PLAN)

Quest Software, Inc. (the “Corporation”), pursuant to the Corporation’s 1999
Stock Incentive Plan (the “Plan”) and the Corporation’s Executive Incentive Plan
(the “Executive Plan”), hereby grants to Participant a Restricted Stock Unit
Award covering the number of restricted stock units (the “Restricted Stock
Units”) set forth below (the “Award”). This Award shall be evidenced by this
Restricted Stock Unit Grant Notice (the “Grant Notice”) and the Restricted Stock
Unit Award Agreement attached hereto (the “Agreement”). This Award is subject to
all of the terms and conditions as set forth herein, the Agreement, the Plan,
and the Executive Plan, each of which is attached hereto.

 

Participant:

   ____________________________________________________

Date of Grant:

   ____________________________________________________

Vesting Commencement Date:

   ____________________________________________________

Number of Restricted Stock Units:

   ____________________________________________________

Payment for Common Stock:

   Participant’s past services to the Corporation

Vesting Schedule: The Restricted Stock Units shall vest with respect to:
(i) 33.3% of the Restricted Stock Units on the first anniversary of the Vesting
Commencement Date, (ii) 33.3% of the Restricted Stock Units on the second
anniversary of the Vesting Commencement Date, and (iii) the balance of the
Restricted Stock Units on the third anniversary of the Vesting Commencement
Date.

Delivery Schedule: Delivery of one share of Common Stock for each Restricted
Stock Unit which vests shall occur on the applicable vesting date, provided that
delivery may be delayed as provided in Section 3 of the Agreement.

Additional Terms/Acknowledgements: Participant acknowledges receipt of, and
understands and agrees to, this Grant Notice, the Agreement, the Plan, and the
Executive Plan. Participant acknowledges that this Award has been granted only
after the shareholders of the Company have approved the Executive Plan at the
Corporation’s 2008 Annual Meeting of Shareholders. Participant finally
acknowledges that as of the Date of Grant, this Grant Notice, the Agreement, the
Plan, and the Executive Plan set forth the entire understanding between
Participant and the Corporation regarding the award of the Restricted Stock
Units and the underlying Common Stock and supersede all prior oral and written
agreements on that subject.

 

QUEST SOFTWARE, INC.     PARTICIPANT By:               Signature       Signature
Title:         Date:             Date:                    
ATTACHMENTS: Agreement, the Plan, and the Executive Plan      



--------------------------------------------------------------------------------

QUEST SOFTWARE, INC.

1999 STOCK INCENTIVE PLAN

RESTRICTED STOCK UNIT AWARD AGREEMENT

Pursuant to the Restricted Stock Unit Grant Notice (“Grant Notice”) and this
Restricted Stock Unit Award Agreement (“Agreement”), Quest Software, Inc. (the
“Corporation”) has awarded you a Restricted Stock Unit Award pursuant to the
Corporation’s 1999 Stock Incentive Plan (the “Plan”) and the Corporation’s
Executive Incentive Plan (the “Executive Plan”), for the number of Restricted
Stock Units as indicated in the Grant Notice (collectively, the “Award”).
Defined terms not explicitly defined in this Agreement but defined in the Plan
shall have the same definitions as in the Plan. Subject to adjustment and the
terms and conditions as provided herein and in the Plan, each Restricted Stock
Unit shall represent the right to receive one (1) share of Common Stock.

The details of your Award, in addition to those set forth in the Grant Notice,
are as follows.

1. NUMBER OF RESTRICTED STOCK UNITS AND SHARES OF COMMON STOCK.

(a) Should any change be made to the Common Stock subject to your Award by
reason of any stock split, stock dividend, recapitalization, combination of
shares, exchange of shares, or other change affecting the outstanding Common
Stock as a class without the Corporation’s receipt of consideration, the Board
shall appropriately and proportionally adjust the total number and/or class of
securities issuable hereunder and the number and/or class of securities that
vest on each vesting date pursuant to the Vesting Schedule set forth in your
Grant Notice.

(b) Any additional Restricted Stock Units, shares of Common Stock, cash or other
property that becomes subject to the Award pursuant to this Section 1 shall be
subject, in a manner determined by the Board, to the same forfeiture
restrictions, restrictions on transferability, and time and manner of delivery
as applicable to the other Restricted Stock Units and Common Stock covered by
your Award.

(c) Notwithstanding the provisions of this Section 1, no fractional Restricted
Stock Units or rights for fractional shares of Common Stock shall be created
pursuant to this Section 1. The Board shall, in its discretion, determine an
equivalent benefit for any fractional Restricted Stock Units or fractional
shares that might be created by the adjustments referred to in this Section 1.

2. VESTING. The Restricted Stock Units shall vest, if at all, as provided in the
Vesting Schedule set forth in your Grant Notice and the Plan, provided that
vesting shall cease upon the termination of your Continuous Service.

3. DELIVERY OF SHARES OF COMMON STOCK.

(a) Subject to the provisions of this Agreement and the Plan, in the event one
or more Restricted Stock Units vests, the Corporation shall deliver to you one
(1) share of Common Stock for each Restricted Stock Unit that vests on the
applicable vesting date.



--------------------------------------------------------------------------------

However, if a scheduled delivery date falls on a date that is not a business
day, such delivery date shall instead fall on the next following business day.
The form of such delivery (e.g., a stock certificate or electronic entry
evidencing such shares) shall be determined by the Corporation.

(b) Notwithstanding the foregoing, in the event that you are subject to the
Corporation’s Insider Trading Policy and any shares covered by your Award are
scheduled to be delivered on a day (the “Original Delivery Date”) that does not
occur during a “window period” applicable to you, as determined by the
Corporation in accordance with such policy, then such shares shall not be
delivered on such Original Delivery Date and shall instead be delivered on the
first business day of the next occurring “window period” applicable to you but
in no event later than the later of: (i) December 31st of the calendar year of
the Original Delivery Date, or (ii) the fifteenth (15th) day of the third
calendar month following the Original Delivery Date.

4. PAYMENT BY YOU. This Award was granted in consideration of your past services
for the Corporation. Subject to Section 13 below, except as otherwise provided
in the Grant Notice, you will not be required to make any payment to the
Corporation (other than your services for the Corporation) with respect to your
receipt of the Award, vesting of the Restricted Stock Units, or the delivery of
the shares of Common Stock underlying the Restricted Stock Units.

5. DETRIMENTAL ACTIVITIES.

(a) If, at any time within the later of (i) twelve (12) months after you cease
to remain in Service, or (ii) within twelve (12) months after you are delivered
any shares of Common Stock pursuant to Section 3 of this Award, you engage in
any Detrimental Activity (as defined below) then the Corporation may rescind
this Award, in which case you shall pay to the Corporation or forfeit the amount
of any Stock Gain (as defined below) realized or payment received as a result of
this Award.

(b) For purposes of this Agreement, “Detrimental Activity” includes:
(i) engaging or participating, directly or indirectly, in any business that is
in competition with or adverse to the business of the Corporation in any manner
whatsoever; (ii) soliciting or otherwise inducing the Corporation’s employees to
leave the Corporation’s business or employ; or (iii) any other act of Misconduct
(as such term is defined in the Plan); and “Stock Gain” means an amount equal to
the aggregate Fair Market Value of the shares of Common Stock delivered to your
pursuant to Section 3 as well as any shares of Common Stock held back to satisfy
applicable federal and state withholding taxes pursuant to Section 13, without
regard to any subsequent decrease or increase in the Fair Market Value of the
shares of Common Stock.

6. SECURITIES LAW COMPLIANCE. You may not be issued any Common Stock under your
Award unless either (i) the shares of Common Stock are then registered under the
Securities Act of 1933, as amended (the “Securities Act”), or (ii) the
Corporation has determined that such issuance would be exempt from the
registration requirements of the Securities Act. Your Award must also comply
with other applicable laws and regulations governing the Award, and you shall
not receive such Common Stock if the Corporation determines that such receipt
would not be in material compliance with such laws and regulations.

 

2.



--------------------------------------------------------------------------------

7. RESTRICTIVE LEGENDS. The Common Stock issued under your Award shall be
endorsed with appropriate legends, if any, determined by the Corporation.

8. TRANSFER RESTRICTIONS. Prior to the time that shares of Common Stock have
been delivered to you, you may not transfer, pledge, sell or otherwise dispose
of the shares in respect of your Award. For example, you may not use shares that
may be issued in respect of your Restricted Stock Units as security for a loan,
nor may you transfer, pledge, sell or otherwise dispose of such shares. This
restriction on transfer will lapse upon delivery to you of shares in respect of
your vested Restricted Stock Units. Your Award is not transferable, except by
will or by the laws of descent and distribution. Notwithstanding the foregoing,
by delivering written notice to the Corporation, in a form satisfactory to the
Corporation, you may designate a third party who, in the event of your death,
shall thereafter be entitled to receive any distribution of Common Stock to
which you were entitled at the time of your death pursuant to this Agreement.

9. CHANGE IN CONTROL.

(a) Should a Change in Control occur during your period of Service, then any
Restricted Stock Units at the time subject to your Award may be assumed by the
successor Corporation (or parent thereof) or otherwise continue in full force
and effect or may be replaced with a cash incentive program of the successor
corporation (or parent thereof) which preserves the Fair Market Value of any
shares of Common Stock underlying your Award at the time of the Change in
Control and provides for subsequent payout of that value in accordance with the
Vesting Schedule set forth in your Grant Notice. No accelerated vesting of the
Restricted Stock Units shall occur in the event of such assumption or
continuation of your Award or such replacement of the Award with a cash
incentive program.

(b) In the event your Award is assumed in connection with a Change in Control or
otherwise continued in effect, the Restricted Stock Units at the time subject to
your Award shall be appropriately adjusted immediately after the consummation of
such Change in Control so as to apply to the number and class of securities into
which the shares of Common Stock subject to your Restricted Stock Units
immediately prior to the Change in Control would have been converted in
consummation of the Change in Control had those shares of Common Stock actually
been outstanding at that time, and appropriate adjustments shall also be made to
the cash consideration (if any) payable per share thereunder, provided the
aggregate amount of such consideration shall remain the same. To the extent the
holders of the outstanding Common Stock receive cash consideration for their
Common Stock in the Change in Control, the successor corporation (or parent
thereof) may, in connection with the assumption or continuation of the
Restricted Stock Units subject to your Award, substitute one or more shares of
its own common stock with a fair market value equivalent to the cash
consideration paid per share of Common Stock in the Change in Control.

(c) If the Restricted Stock Units subject to your Award are not assumed or
otherwise continued in effect under Sections 9(a) and 9(b) or replaced with a
cash incentive program under Section 9(a), then those Restricted Stock Units
will vest immediately prior to the consummation of the Change in Control. The
shares of Common Stock subject to those vested Restricted Stock Units will be
issued promptly to you pursuant to Section 3 (or otherwise converted into the
right to receive the same consideration per share of Common Stock payable to the
other shareholders of the Corporation in the Change in Control), subject to the
Corporation’s collection of all applicable federal and state withholding taxes
pursuant to Section 13.

 

3.



--------------------------------------------------------------------------------

10. PARACHUTE PAYMENTS.

(a) If any payment or benefit you would receive in connection with a Change in
Control from the Corporation or otherwise (“Payment”) would (i) constitute a
“parachute payment” within the meaning of Section 280G of the Code, and (ii) but
for this sentence, be subject to the excise tax imposed by Section 4999 of the
Code (the “Excise Tax”), then the Corporation shall cause to be determined,
before any amounts of the Payment are paid to you, which of the following two
alternative forms of payment would maximize your after-tax proceeds: (i) payment
in full of the entire amount of the Payment (a “Full Payment”), or (ii) payment
of only a part of the Payment so that you receive the largest payment possible
without the imposition of the Excise Tax (a “Reduced Payment”), whichever amount
results in your receipt, on an after-tax basis, of the greater amount of the
Payment notwithstanding that all or some portion of the Payment may be subject
to the Excise Tax. For purposes of determining whether to make a Full Payment or
a Reduced Payment, the Corporation shall cause to be taken into account all
applicable federal, state and local income and employment taxes and the Excise
Tax (all computed at the highest applicable marginal rate, net of the maximum
reduction in federal income taxes which could be obtained from a deduction of
such state and local taxes).

(b) If a Reduced Payment is made, (i) the Payment shall be paid only to the
extent permitted under the Reduced Payment alternative, and you shall have no
rights to any additional payments and/or benefits constituting the Payment, and
(ii) reduction in payments and/or benefits shall occur in the following order
unless you elect in writing a different order (provided, however, that such
election shall be subject to Corporation approval if made on or after the date
on which the event that triggers the Payment occurs): (1) reduction of cash
payments; (2) cancellation of accelerated vesting of equity awards other than
stock options; (3) cancellation of accelerated vesting of stock options; and
(4) reduction of other benefits paid to you. In the event that acceleration of
compensation from your equity awards is to be reduced, such acceleration of
vesting shall be canceled in the reverse order of the date of grant (i.e.,
earliest granted Stock Award cancelled last) unless you elect in writing a
different order for cancellation.

(c) The accounting firm engaged by the Corporation for general tax purposes as
of the day prior to the effective date of the Change in Control shall perform
the foregoing calculations. If the accounting firm so engaged by the Corporation
is serving as accountant or auditor for the individual, entity or group
effecting the Change in Control, the Corporation shall appoint a nationally
recognized accounting firm to make the determinations required hereunder. The
Corporation shall bear all expenses with respect to the determinations by such
accounting firm required to be made hereunder.

(d) The accounting firm engaged to make the determinations hereunder shall
provide its calculations, together with detailed supporting documentation, to
you and the Corporation within fifteen (15) calendar days after the date on
which your right to a Payment is triggered (if requested at that time by you or
the Corporation) or such other time as requested by you or the Corporation. If
the accounting firm determines that no Excise Tax is payable with

 

4.



--------------------------------------------------------------------------------

respect to a Payment, either before or after the application of the Reduced
Amount, it shall furnish you and the Corporation with an opinion reasonably
acceptable to you that no Excise Tax will be imposed with respect to such
Payment. Any good faith determinations of the accounting firm made hereunder
shall be final, binding and conclusive upon you and the Corporation.

11. AWARD NOT A SERVICE CONTRACT. Your Award is not an employment or service
contract, and nothing in your Award shall be deemed to create in any way
whatsoever any obligation on your part to continue in the service of the
Corporation, a Parent, or a Subsidiary, or on the part of the Corporation, a
Parent, or a Subsidiary to continue such service. In addition, nothing in your
Award shall obligate the Corporation or any Affiliate, their respective
shareholders, boards of directors or employees to continue any relationship that
you might have as an Employee, consultant, or a non-employee member of board of
directors of the Corporation, a Parent, or a Subsidiary.

12. UNSECURED OBLIGATION. Your Award is unfunded, and even as to any Restricted
Stock Units which vest, you shall be considered an unsecured creditor of the
Corporation with respect to the Corporation’s obligation, if any, to issue
Common Stock pursuant to this Agreement. You shall not have voting or any other
rights as a shareholder of the Corporation with respect to the Common Stock
acquired pursuant to this Agreement until such Common Stock is issued to you
pursuant to Section 3 of this Agreement. Upon such issuance, you will obtain
full voting and other rights as a shareholder of the Corporation with respect to
the Common Stock so issued. Nothing contained in this Agreement, and no action
taken pursuant to its provisions, shall create or be construed to create a trust
of any kind or a fiduciary relationship between you and the Corporation or any
other person.

13. WITHHOLDING OBLIGATIONS.

(a) On or before the time you receive a distribution of Common Stock pursuant to
your Award, or at any time thereafter as requested by the Corporation, you
hereby authorize any required withholding from the Common Stock issuable to you
and otherwise agree to make adequate provision in cash for any sums required to
satisfy the federal, state, local and foreign tax withholding obligations of the
Corporation, a Parent, or a Subsidiary which arise in connection with your Award
(the “Withholding Taxes”). If expressly permitted by the Corporation, you may
direct the Corporation to withhold shares of Common Stock with a Fair Market
Value (measured as of the date shares of Common Stock are delivered pursuant to
Section 3) equal to the amount of such Withholding Taxes; provided, however,
that the number of such shares of Common Stock so withheld shall not exceed the
amount necessary to satisfy the Corporation’s required tax withholding
obligations using the minimum statutory withholding rates for federal, state,
local and foreign tax purposes, including payroll taxes, that are applicable to
supplemental taxable income.

(b) Unless the tax withholding obligations of the Corporation, a Parent, or a
Subsidiary are satisfied, the Corporation shall have no obligation to deliver to
you any Common Stock.

 

5.



--------------------------------------------------------------------------------

(c) In the event the Corporation’s obligation to withhold arises prior to the
delivery to you of Common Stock or it is determined after the delivery of Common
Stock to you that the amount of the Corporation’s withholding obligation was
greater than the amount withheld by the Corporation, you agree to indemnify and
hold the Corporation harmless from any failure by the Corporation to withhold
the proper amount.

14. NOTICES. Any notices required to be given or delivered to the Corporation
under the terms of this Award shall be in writing and addressed to the
Corporation at its principal corporate offices. Any notice required to be given
or delivered to you shall be in writing and addressed to your address as on file
with the Corporation at the time notice is given. All notices shall be deemed
effective upon personal delivery or upon deposit in the U.S. mail, postage
prepaid and properly addressed to the party to be notified.

15. HEADINGS. The headings of the Sections in this Agreement are inserted for
convenience only and shall not be deemed to constitute a part of this Agreement
or to affect the meaning of this Agreement.

16. AMENDMENT. This Agreement may be amended only by a writing executed by the
Corporation and you which specifically states that it is amending this
Agreement. Notwithstanding the foregoing, this Agreement may be amended solely
by the Corporation by a writing which specifically states that it is amending
this Agreement, so long as a copy of such amendment is delivered to you, and
provided that no such amendment adversely affecting your rights hereunder may be
made without your written consent. Without limiting the foregoing, the
Corporation reserves the right to change, by written notice to you, the
provisions of this Agreement in any way it may deem necessary or advisable to
carry out the purpose of the grant as a result of any change in applicable laws
or regulations or any future law, regulation, ruling, or judicial decision,
provided that any such change shall be applicable only to rights relating to
that portion of the Award which has not been delivered to you in Common Stock
pursuant to Section 3.

17. MISCELLANEOUS.

(a) The rights and obligations of the Corporation under your Award shall be
transferable by the Corporation to any one or more persons or entities, and all
covenants and agreements hereunder shall inure to the benefit of, and be
enforceable by the Corporation’s successors and assigns.

(b) You agree upon request to execute any further documents or instruments
necessary or desirable in the sole determination of the Corporation to carry out
the purposes or intent of your Award.

(c) You acknowledge and agree that you have reviewed your Award in its entirety,
have had an opportunity to obtain the advice of counsel prior to executing and
accepting your Award and fully understand all provisions of your Award.

(d) This Agreement shall be subject to all applicable laws, rules, and
regulations, and to such approvals by any governmental agencies or national
securities exchanges as may be required.

 

6.



--------------------------------------------------------------------------------

(e) All obligations of the Corporation under the Plan and this Agreement shall
be binding on any successor to the Corporation, whether the existence of such
successor is the result of a direct or indirect purchase, merger, consolidation,
or otherwise, of all or substantially all of the business and/or assets of the
Corporation.

18. GOVERNING PLAN DOCUMENT. Your Award is subject to all the provisions of the
Plan, the provisions of which are hereby made a part of your Award, and is
further subject to all interpretations, amendments, rules and regulations which
may from time to time be promulgated and adopted pursuant to the Plan. The
Corporation shall have the power to interpret the Plan and this Agreement and to
adopt such rules for the administration, interpretation, and application of the
Plan as are consistent therewith and to interpret or revoke any such rules. All
actions taken and all interpretations and determinations made by the Board shall
be final and binding upon you, the Corporation, and all other interested
persons. No member of the Board shall be personally liable for any action,
determination, or interpretation made in good faith with respect to the Plan or
this Agreement.

19. EFFECT ON OTHER EMPLOYEE BENEFIT PLANS. The value of the Award subject to
this Agreement shall not be included as compensation, earnings, salaries, or
other similar terms used when calculating benefits under any employee benefit
plan (other than the Plan and the Executive Plan) sponsored by the Corporation,
a Parent, or a Subsidiary except as such plans otherwise expressly provide. The
Corporation expressly reserves its rights to amend, modify, or terminate any or
all of the employee benefit plans of the Corporation, a Parent, or a Subsidiary.

20. CHOICE OF LAW. The interpretation, performance and enforcement of this
Agreement shall be governed by the law of the state of California without regard
to such state’s conflicts of laws rules.

21. SEVERABILITY. If all or any part of this Agreement or the Plan is declared
by any court or governmental authority to be unlawful or invalid, such
unlawfulness or invalidity shall not invalidate any portion of this Agreement or
the Plan not declared to be unlawful or invalid. Any Section of this Agreement
(or part of such a Section) so declared to be unlawful or invalid shall, if
possible, be construed in a manner which will give effect to the terms of such
Section or part of a Section to the fullest extent possible while remaining
lawful and valid.

22. OTHER DOCUMENTS. You hereby acknowledge receipt or the right to receive a
prospectus providing the information required by Rule 428(b)(1) promulgated
under the Securities Act. In addition, you acknowledge receipt of the
Corporation’s Insider Trading Policy.

* * * * *

This Restricted Stock Unit Award Agreement shall be deemed to be signed by the
Corporation and you upon the signing by you of the Restricted Stock Unit Grant
Notice to which it is attached.

 

7.